Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2, line 6 recites “the both end portions”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] both end portions”. 
Claim 3, line 8 recites “such areas is present”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “such areas [[is]] are present”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 18-22 are method claims, but no method steps are actually recited in these claims. As such, these claims are unclear as to what the actual invention is supposed to be. 
Claim 2 recites the limitation “the adhesive layers" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and believes that the Applicant meant to recite “[[the]] adhesive layers”. 
Claim 2 recites the limitation “so as to be aligned in a direction different from the direction in which the skin is stretched with sandwiching the microneedle array” in lines 9-10. It is unclear to the Examiner what is meant by “with sandwiching the microneedle array. Clarification is required. The Examiner believes that the phrase “with sandwiching the microneedle array” means that the microneedle array is sandwiched between the adhesive layers which are aligned in a direction different from the direction in which the skin is stretched.
Claim 2 recites the limitation “the microneedle array" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 18-21 are rejected by virtue of their dependency upon claim 2. 
Claim 4 recites the limitation “the microneedle array" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 is similarly rejected by virtue of its dependency upon claim 4. 
Claim 5 recites the limitation “the Formula (1)” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Presuming that the dependency of claim 5 is corrected to address the antecedent basis issue noted in the previous paragraph, claim 5 is also unclear in that it recites “and the Formula (1) is the following Formula (2)”. Formula (1) is previously recited as being S x F < 1.85L, and cannot also be (a x b) x F < 1.85L the way that this claim is written. The Examiner believes that the applicant means to further limit Formula (1) so that S is defined as a x b in Formula (2). Clarification to this effect is requested. For the purpose of examination, the Examiner will treat claim 5 as if it depends from claim 3. 
Claim 6 recites the limitation “the microneedle array" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “in a direction different from the direction in which the skin is stretched with sandwiching the microneedle array” in lines 3-4. It is unclear to the Examiner what is meant by “with sandwiching the microneedle array. Clarification is required. The Examiner believes that the 
Claims 7-8 are similarly rejected by virtue of their dependency upon claim 6. 
Claim 8 is unclear in that it recites “and the Formula (1) is the following Formula (2)”. Formula (1) is previously recited as being S x F < 1.85L, and cannot also be (a x b) x F < 1.85L the way that this claim is written. The Examiner believes that the applicant means to further limit Formula (1) so that S is defined as a x b in Formula (2). Clarification to this effect is requested. 
Claim 9 recites the limitation “the microneedle array" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the adhesive layer on the patch sandwiched by an outer peripheral tangent of the microneedle array in parallel with an axis in which the skin is stretched and an outer periphery of the patch” in lines 5-7. It is unclear to the Examiner what is meant by “sandwiched by”. For the purposes of examination, the Examiner will treat claim 9 as if it recites “the adhesive layer on the patch sandwiched [[by]] between an outer peripheral tangent of the microneedle array in parallel with an axis in which the skin is stretched and an outer periphery of the patch”. 
Claim 9 recites “the adhesive layer sandwiched by an outer peripheral tangent of the microneedle array orthogonal to an axis in which the skin is stretched and an outer periphery of the patch” in lines 10-12. It is unclear to the Examiner what is meant by “sandwiched by”. For the purposes of examination, the Examiner will treat claim 9 as if it recites “the adhesive layer sandwiched [[by]] between an outer peripheral tangent of the microneedle array orthogonal to an axis in which the skin is stretched and an outer periphery of the patch”. 
Claims 10-11 and 22 are similarly rejected by virtue of their dependency upon claim 9. 
Claim 20 is unclear in that it recites “and the Formula (1) is
Claim 21 is unclear in that it recites “and the Formula (1) is the following Formula (2)”. Formula (1) is previously recited as being S x F < 1.85L, and cannot also be (a x b) x F < 1.85L the way that this claim is written. The Examiner believes that the applicant means to further limit Formula (1) so that S is defined as a x b in Formula (2). Clarification to this effect is requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because while claims 1-5 and 18-22 are introduced as a method claim (i.e., process claim), these claims do not in fact recite any method steps. For instance, Claim 1 recites “a method of applying a microneedle path,” but doesn’t even recite a step of applying a microneedle patch to the skin of a patient. In essences, method claims 1-5 and 18-22 only recite some structure of a microneedle patch, and the function of that microneedle patch. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2003/0187394 to Wilkinson et al., in further view of Questions from Practice: Caring for Sore Skin Around a Wound, by Steer. 
Regarding claim 1, Wilkinson et al. discloses a microneedle patch (delivery device 10) (see Figs. 1-5) having an adhesive backing (flexible strip material 64 has adhesive 66 on its skin facing surface; paragraph 53) and that the microneedle device (delivery device 10) is attached to the skin of a patient (paragraph 53). 
Wilkinson et al. does not expressly state that the patch is applied such that an adhesive force of the patch does not substantially work in a direction in which a skin is stretched.
However, Steer teaches a method of applying a wound dressing, wherein wound dressing is applied such that an adhesive force of the dressing does not substantially work in a direction in which a skin is stretched (see paragraphs 1 and 2 under the heading “Forces”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have adhered the microneedle patch of Wilkinson et al., according to the technique of Steer, so that the least amount of tension is created in movement (stretch) of the skin (first paragraph of Steer under the heading “Forces”), such as placing the adhesive portion of the microneedle device longitudinally to the stretched skin over a joint, i.e., only placing adhesive at the “top” and “bottom” ends of the microneedle patch (first paragraph of Steer under the heading “Forces”) as it is important to not stretch the microneedle patch (second paragraph of Steer under the heading “Forces”) because blistering (where tension in an adhesive bandage can pull the bandage away from the skin) in the bandage/adhesive part of the patch causes damage to the skin (first paragraph of Steer under the heading “Forces”). 
The modified device and method of Wilkinson et al., in further view of Steer, will hereinafter be referred to as the modified device and method of Wilkinson et al. and Steer. 
Regarding claim 2, the modified device and method of Wilkinson et al. and Steer teaches the claimed invention as discussed above concerning claim 1, and the modified device and method of Wilkinson et al. and Steer further teaches that the application such that the adhesive force of the patch does not work is to apply the microneedle patch so that: 

b) the adhesive layers (adhesive portions 66) having the adhesive force strong enough to be fixed to the skin are applied so as to be aligned in a direction different from the direction in which the skin is stretched (i.e., in the direction orthogonal to skin stretch, see Examiner’s annotated Fig. 3 below) with sandwiching the microneedle array (the Examiner believes that the phrase “with sandwiching the microneedle array” means that the microneedle array is sandwiched between the adhesive layers which are aligned in a direction different from the direction in which the skin is stretched) (adhesive portions 66 of Wilkinson et al. have an adhesive force strong enough to be fixed to the skin (paragraph 53), and Steer teaches the application of the adhesive portions of a bandage are aligned in a direction different from the direction in which the skin of a joint is stretched; (first paragraph of Steer under the heading “Forces”)).

    PNG
    media_image1.png
    315
    597
    media_image1.png
    Greyscale

Regarding claim 3, the modified device and method of Wilkinson et al. and Steer teaches the claimed invention as discussed above concerning claim 2, and Wilkinson et al. further teaches having no adhesive force strong enough to be fixed to the skin satisfies the relationship in Formula (1): S x F < an adhesive layer on the patch portion sandwiched between an outer peripheral tangent(s) of the microneedle array (microneedle array 30) orthogonal to an axis in which the skin is stretched and the outer periphery of the patch (see Examiner’s annotated Fig. 3 below from Wilkinson et al.), therefore S = 0. When S = 0, Formula (1): S x F < 1.85L is satisfied, because a number times 0 equals 0, and 0 is less than 1.85 times any positive number L, since L must be a positive number if L represents an axial distance on the dimension of the microneedle array orthogonal to the direction in which the skin is stretched, i.e., a microneedle array simply by existing has a positive L value. 

    PNG
    media_image2.png
    312
    597
    media_image2.png
    Greyscale

Regarding claim 4, the modified device and method of Wilkinson et al. and Steer teaches the claimed invention as discussed above concerning claim 1, and Wilkinson et al. further teaches a planar shape of at least one of the patch, the adhesive layer and the microneedle array is a polygon, a tetragon, a circle or an oval (patch 12 of Wilkinson et al. is shown as a circle in Fig. 1 and see paragraph 49; and the base of the microneedle array 30 is shown as square (tetragon) in Fig. 1 and see paragraph 49; paragraph 49 teaches that these elements can have other shapes as well and the Examiner notes that a tetragon is a polygon).
Regarding claim 5, the modified device and method of Wilkinson et al. and Steer teaches the claimed invention as discussed above concerning claim [[4]] 3, and Wilkinson et al. further teaches that the planar shapes of the adhesive layer and the microneedle array are a tetragon (see Fig. 1 and paragraph 49), and that the Formula (1): S x F < 1.85L is further limited such that S = a x b (Formula (2)). an adhesive layer on the patch portion sandwiched between an outer peripheral tangent(s) of the microneedle array (microneedle array 30) orthogonal to an axis in which the skin is stretched and the outer periphery of the patch (see Examiner’s annotated Fig. 3 below from Wilkinson et al.), therefore (a x b) = 0. When a x b = 0, Formula (1): (a x b) x F < 1.85L is satisfied, because a number times 0 equals 0, and 0 is less than 1.85 times any positive number L, since L must be a positive number if L represents an axial distance on the dimension of the microneedle array orthogonal to the direction in which the skin is stretched, i.e., a microneedle array simply by existing has a positive L value. 
Regarding claim 18, the modified device and method of Wilkinson et al. and Steer teaches the claimed invention as discussed above concerning claim 2, and Wilkinson et al. further teaches a planar shape of at least one of the patch, the adhesive layer and the microneedle array is a polygon, a tetragon, a circle or an oval (patch 12 of Wilkinson et al. is shown as a circle in Fig. 1 and see paragraph 49; and the base of the microneedle array 30 is shown as square (tetragon) in Fig. 1 and see paragraph 49; paragraph 49 teaches that these elements can have other shapes as well and the Examiner notes that a tetragon is a polygon).
Regarding claim 20, the modified device and method of Wilkinson et al. and Steer teaches the claimed invention as discussed above concerning claim 18 (the Examiner notes a dependency issue with this claim that results in a 112(b) antecedent basis issue for “the Formula (1)”), and Wilkinson et al. further teaches that the Formula (1): S x F < 1.85L is further limited such that S = a x b. Specifically, there is no area (a x b) of an adhesive layer on the patch portion sandwiched between an outer peripheral tangent(s) of the microneedle array (microneedle array 30) orthogonal to an axis in which the skin is stretched and the outer periphery of the patch (see Examiner’s annotated Fig. 3 below from Wilkinson et al.), therefore (a x b) = 0. When a x b = 0, Formula (1): (a x b) x F < 1.85L is satisfied, because a number times 0 equals 0, and 0 is less than 1.85 times any positive number L, since L must be a positive number if L represents an axial distance on the dimension of the microneedle array orthogonal to the direction in which the skin is stretched, i.e., a microneedle array simply by existing has a positive L value. 
Regarding claim 19, the modified device and method of Wilkinson et al. and Steer teaches the claimed invention as discussed above concerning claim 3, and Wilkinson et al. further teaches a planar 
Regarding claim 21, the modified device and method of Wilkinson et al. and Steer teaches the claimed invention as discussed above concerning claim 19, and Wilkinson et al. further teaches that the Formula (1): S x F < 1.85L is further limited such that S = a x b. Specifically, there is no area (a x b) of an adhesive layer on the patch portion sandwiched between an outer peripheral tangent(s) of the microneedle array (microneedle array 30) orthogonal to an axis in which the skin is stretched and the outer periphery of the patch (see Examiner’s annotated Fig. 3 below from Wilkinson et al.), therefore (a x b) = 0. When a x b = 0, Formula (1): (a x b) x F < 1.85L is satisfied, because a number times 0 equals 0, and 0 is less than 1.85 times any positive number L, since L must be a positive number if L represents an axial distance on the dimension of the microneedle array orthogonal to the direction in which the skin is stretched, i.e., a microneedle array simply by existing has a positive L value. 

Regarding claim 6, Wilkinson et al. discloses a microneedle patch (delivery device 10) (see Figs. 1-5) applied to a skin (paragraph 53), wherein 
a) the microneedle patch comprises adhesive layers (flexible strip material 64 has adhesive 66 on its skin facing surface; paragraph 53) set up in a first direction; and 
b) there is no adhesive layer on both end portions of the microneedle array in a second direction (see Examiner’s annotated Fig. 3 below). 
Wilkinson et al. does not expressly state that the patch applied to the skin by stretching; that the microneedle patch adhesive layers are set up in a direction different from directions in which the skin is stretched with sandwiching the microneedle array (the Examiner believes that the phrase “with sandwiching the microneedle array” means that the microneedle array is sandwiched between the adhesive layers which are aligned in a direction different from the direction in which the skin is stretched); and b) the area with no adhesive layer is on both end portions of the microneedle array in the direction in 
However, Steer teaches a applying a wound dressing, wherein wound dressing is applied such that an adhesive force of the dressing does not substantially work in a direction in which a skin is stretched (see paragraphs 1 and 2 under the heading “Forces”). As such, Steer teaches applying the bandage to stretched skin; that the adhesive layers are set up in a direction different from directions in which the skin is stretched; and b) the area with no adhesive layer (or little adhesive) is on both end portions of the bandage in the direction in which the skin is stretched (first paragraph of Steer under the heading “Forces”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have adhered the microneedle patch of Wilkinson et al., according to the technique of Steer, so that the least amount of tension is created in movement (stretch) of the skin (first paragraph of Steer under the heading “Forces”), such as placing the adhesive portion of the microneedle device longitudinally to the stretched skin over a joint, i.e., only placing adhesive at the “top” and “bottom” ends of the microneedle patch (first paragraph of Steer under the heading “Forces”) as it is important to not stretch the microneedle patch (second paragraph of Steer under the heading “Forces”) because blistering (where tension in an adhesive bandage can pull the bandage away from the skin) in the bandage/adhesive part of the patch causes damage to the skin (first paragraph of Steer under the heading “Forces”). 
The modified device of Wilkinson et al., in further view of Steer, will hereinafter be referred to as the modified device of Wilkinson et al. and Steer. 
The result of the modified device of Wilkinson et al. and Steer satisfies the relationship in Formula (1): S x F < 1.85L. Specifically, there is no area (S) of an adhesive layer on the patch portion sandwiched between an outer peripheral tangent(s) of the microneedle array (microneedle array 30) orthogonal to an axis in which the skin is stretched and the outer periphery of the patch (see Examiner’s annotated Fig. 3 below from Wilkinson et al.), therefore S = 0. When S = 0, Formula (1): S x F < 1.85L is satisfied, because a number times 0 equals 0, and 0 is less than 1.85 times any positive number L, since L must be a positive number if L represents an axial distance on the dimension of the microneedle array 

    PNG
    media_image2.png
    312
    597
    media_image2.png
    Greyscale

Regarding claim 7, the modified device of Wilkinson et al. and Steer teaches the claimed invention as discussed above concerning claim 6, and Wilkinson et al. further teaches a planar shape of at least one of the patch, the adhesive layer and the microneedle array is a polygon, a tetragon, a circle or an oval (patch 12 of Wilkinson et al. is shown as a circle in Fig. 1 and see paragraph 49; and the base of the microneedle array 30 is shown as square (tetragon) in Fig. 1 and see paragraph 49; paragraph 49 teaches that these elements can have other shapes as well and the Examiner notes that a tetragon is a polygon).
Regarding claim 8, the modified device and method of Wilkinson et al. and Steer teaches the claimed invention as discussed above concerning claim 7, and Wilkinson et al. further teaches that the planar shapes of the adhesive layer and the microneedle array are a tetragon (see Fig. 1 and paragraph 49), and that the Formula (1): S x F < 1.85L is further limited such that S = a x b (Formula (2)). Specifically, there is no area (a x b) of an adhesive layer on the patch portion sandwiched between an outer peripheral tangent(s) of the microneedle array (microneedle array 30) orthogonal to an axis in which the skin is stretched and the outer periphery of the patch (see Examiner’s annotated Fig. 3 below from Wilkinson et al.), therefore (a x b) = 0. When a x b = 0, Formula (1): (a x b) x F < 1.85L is satisfied, because a number times 0 equals 0, and 0 is less than 1.85 times any positive number L, since L must be . 

Claim 9-11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al., in further view of Steer, in further view of U.S. Publication No. 2002/0128599 to Cormier et al.
Regarding claim 9, Wilkinson et al. discloses a microneedle patch (delivery device 10) (see Figs. 1-5) applied to a skin (paragraph 53), wherein 
a) the microneedle patch comprises adhesive layers (flexible strip material 64 has adhesive 66 on its skin facing surface; paragraph 53) set up in a first direction; and 
b) there is no adhesive layer on both end portions of the microneedle array in a second direction (see Examiner’s annotated Fig. 3 below). 
Wilkinson et al. does not expressly state that the patch applied to the skin by stretching; that a) the microneedle patch adhesive layers are set up in a direction different from directions in which the skin is stretched with sandwiching the microneedle array (the Examiner believes that the phrase “with sandwiching the microneedle array” means that the microneedle array is sandwiched between the adhesive layers which are aligned in a direction different from the direction in which the skin is stretched); that b) a holding time related to a holding force of the adhesive layer on the patch sandwiched [[by]] between an outer peripheral tangent of the microneedle array in parallel with an axis in which the skin is stretched and an outer periphery of the patch is 100 seconds or more;  and c) if there is an adhesive layer on both end portions of the microneedle array in the direction in which the skin is stretched, a holding time related to a holding force of the adhesive layer sandwiched [[by]] between
However, Steer teaches a applying a wound dressing, wherein wound dressing is applied such that an adhesive force of the dressing does not substantially work in a direction in which a skin is stretched (see paragraphs 1 and 2 under the heading “Forces”). As such, Steer teaches applying the bandage to stretched skin; that the adhesive layers are set up in a direction different from directions in which the skin is stretched; and b) the area with no adhesive layer (or little adhesive) is on both end portions of the bandage in the direction in which the skin is stretched (first paragraph of Steer under the heading “Forces”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have adhered the microneedle patch of Wilkinson et al., according to the technique of Steer, so that the least amount of tension is created in movement (stretch) of the skin (first paragraph of Steer under the heading “Forces”), such as placing the adhesive portion of the microneedle device longitudinally to the stretched skin over a joint, i.e., only placing adhesive at the “top” and “bottom” ends of the microneedle patch (first paragraph of Steer under the heading “Forces”) as it is important to not stretch the microneedle patch (second paragraph of Steer under the heading “Forces”) because blistering (where tension in an adhesive bandage can pull the bandage away from the skin) in the bandage/adhesive part of the patch causes damage to the skin (first paragraph of Steer under the heading “Forces”). 
The modified device of Wilkinson et al., in further view of Steer, will hereinafter be referred to as the modified device of Wilkinson et al. and Steer. 
The modified device of Wilkinson et al. and Steer does not expressly address the holding time related to the adhesive. 
Cormier et al. teaches a microneedle patch (Fig. 7) that includes adhesive layers, wherein the adhesive has a holding time of an hour or multiple hours (paragraph 44 and 58). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the adhesive of the modified device of Wilkinson et al. and Steer to have a holding time in the range of hours, as taught by Cormier et al., since it may be necessary or desirable to maintain the microneedle array in piercing relation with the skin for extended periods of time 
The modified device of Wilkinson et al., Steer and Cormier et al. will hereinafter be referred to as the modified device of Wilkinson et al., Steer and Cormier et al. 
The modified device of Wilkinson et al., Steer and Cormier et al. results in a microneedle patch device with 
b) a holding time related to a holding force of the adhesive layer (adhesive 66 on tabs 64 of Wilkinson et al.) on the patch sandwiched [[by]] between an outer peripheral tangent of the microneedle array (microneedle array 30) in parallel with an axis in which the skin is stretched and an outer periphery of the patch is 100 seconds or more (Wilkinson et al. teaches an adhesive layer 66 on tabs 64 are each sandwiched between an outer peripheral tangent of the microneedle array 30 in parallel with an axis in which the skin is stretched and an outer periphery of the patch (see Examiner’s annotated Fig. 3 below), and Cormier et al. teaches an adhesive for a microneedle patch that holds for up to 8 hours, which is more than 100 seconds); 

    PNG
    media_image3.png
    311
    597
    media_image3.png
    Greyscale

c) if there is an adhesive layer on both end portions of the microneedle array in the direction in which the skin is stretched, a holding time related to a holding force of the adhesive layer sandwiched [[by]] between the outer peripheral tangent of the microneedle array orthogonal to the axis in which the skin is stretched and the outer periphery of the patch is less than 120 seconds (the Examiner notes that between the outer peripheral tangent of the microneedle array orthogonal to the axis in which the skin is stretched and the outer periphery of the patch is less than 120 seconds” is conditional because of the use of the word “if” and that Wilkinson et al. teaches this limitation because there is no adhesive layer on both end portions of the microneedle array in the direction in which the skin is stretched (see Examiner’s annotated Fig. 3 below), a holding time related to a holding force of the adhesive layer sandwiched [[by]] between the outer peripheral tangent of the microneedle array orthogonal to the axis in which the skin is stretched and the outer periphery of the patch, and therefore this area of the patch does not need to have a holding time of less than 120 seconds, but even still, the holding time of this area of the patch is 0 seconds); and  -5-Application No.: 16/469137 Filing Date:June 12, 2019 

    PNG
    media_image2.png
    312
    597
    media_image2.png
    Greyscale

d) in the b) and c), if the sandwiched adhesive layers are present at a plurality of places, a holding time related to a holding force of each of the adhesive layers is respectively 100 seconds or more and less than 120 seconds, as recited in claim 9 (the Examiner notes that for b) Cormier et al. teaches that the adhesive holds for up to 8 hours, which is more than 100 seconds, and for c) Wilkinson et al. teaches that there is no adhesive layer in the area sandwiched between the outer peripheral tangent of the microneedle array orthogonal to the axis in which the skin is stretched and the outer periphery of the patch, and therefore a holding time of 120 seconds or less is not required, but even still, Wilkinson et al. 
Regarding claim 10, the modified device of Wilkinson et al., Steer and Cormier et al. teaches the claimed invention as discussed above concerning claim 9, and the modified device of Wilkinson et al., Steer and Cormier et al. further teaches that the holding time related to the holding force of the adhesive layer (adhesive 66 on tabs 64 of Wilkinson et al.) sandwiched [[by]] between the outer peripheral tangent of the microneedle array (microneedle array 30) in parallel with the axis in which the skin is stretched and the outer periphery of the patch is 120 seconds or more (Wilkinson et al. teaches an adhesive layer 66 on tabs 64 are each sandwiched between an outer peripheral tangent of the microneedle array 30 in parallel with an axis in which the skin is stretched and an outer periphery of the patch (see Examiner’s annotated Fig. 3 below), and Cormier et al. teaches an adhesive for a microneedle patch that holds for up to 8 hours, which is more than 120 seconds); 

    PNG
    media_image3.png
    311
    597
    media_image3.png
    Greyscale

Regarding claim 11, the modified device of Wilkinson et al., Steer and Cormier et al. teaches the claimed invention as discussed above concerning claim 9, and the modified device of Wilkinson et al., Steer and Cormier et al. further teaches that the holding time related to the holding force of the adhesive layer sandwiched [[by]] between the outer peripheral tangent of the microneedle array orthogonal to the axis in which the skin is stretched and the outer periphery of the patch is 100 seconds or less, (claim 9, from which claim 11 depends, recited a conditional statement with regard to whether an adhesive layer between the outer peripheral tangent of the microneedle array orthogonal to the axis in which the skin is stretched and the outer periphery of the patch is required for the claim. Claim 11 depends from claim 9, and therefore this area of the patch does not need to have a holding time of 100 seconds or less, but even still, the holding time of this area of the patch is 0 seconds because Wilkinson et al. teaches that there is no adhesive layer sandwiched [[by]] between the outer peripheral tangent of the microneedle array orthogonal to the axis in which the skin is stretched and the outer periphery of the patch. 
Regarding claim 22, the modified device of Wilkinson et al., Steer and Cormier et al. teaches the claimed invention as discussed above concerning claim 10, and the modified device of Wilkinson et al., Steer and Cormier et al. further teaches that the holding time related to the holding force of the adhesive layer sandwiched [[by]] between the outer peripheral tangent of the microneedle array orthogonal to the axis in which the skin is stretched and the outer periphery of the patch is 100 seconds or less, (claim 9, from which claim 22 depends, recited a conditional statement with regard to whether an adhesive layer sandwiched [[by]] between the outer peripheral tangent of the microneedle array orthogonal to the axis in which the skin is stretched and the outer periphery of the patch is required for the claim. Claim 22 depends from claim 9, and therefore this area of the patch does not need to have a holding time of 100 seconds or less, but even still, the holding time of this area of the patch is 0 seconds because Wilkinson et al. teaches that there is no adhesive layer sandwiched [[by]] between the outer peripheral tangent of the microneedle array orthogonal to the axis in which the skin is stretched and the outer periphery of the patch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783